Citation Nr: 1436225	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from October 2002 to December 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that in relevant part denied the Veteran's claim of entitlement to SMC based on A&A.

In a July 2012 decision, the Board denied this claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2013 Memorandum Decision, the Court vacated the Board's decision with respect to this claim only and remanded the claim to the Board for further development and readjudication in compliance with directives specified. 

To comply with the Court's order, the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In issuing the October 2013 Memorandum Decision, the Court found that the Board provided inadequate reasons and bases in denying the Veteran's claim of entitlement to SMC based on A&A.  As such, a remand for additional information concerning the Veteran's eligibility for SMC based on A&A is required.

The Veteran has a single disability (major depressive disorder) rated at 100 percent, but his remaining service-connected disabilities (residuals of brain injury, lumbar spine disability with right lower leg radiculopathy, and hypothyroidism) do not result in a combined rating of 60 percent.  Accordingly, entitlement to SMC at the "housebound" rate is not shown.

Additional SMC for aid and attendance (A&A) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular air and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The Veteran in this case does not assert, and the evidence does not show, that he has anatomical loss or loss of use of both feet, or of one hand and one foot, or that he is blind in both eyes with visual acuity of 5/200 or less, or that he is permanently bedridden.  Accordingly, the question before the Board is whether the Veteran's service-connected disabilities listed above, individually or collectively, require the Veteran to have regular aid and attendance of another person.

The following criteria are used to determine whether a claimant is in need of the regular A&A of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

The Veteran had a VA examination for aid and attendance in September 2011.  The VA examiner determined the Veteran did not have functional restrictions of the upper or lower extremities that would preclude self-care, and that the Veteran was able to perform all self-care functions.  However, the Veteran was also described as not mentally competent to handle his own finances.  The VA examiner did not provide an opinion as to whether the Veteran's service connected disabilities-major depressive disorder, residuals of brain injury, lumbar spine disability with right lower leg radiculopathy, and hypothyroidism-individually or collectively, require the Veteran to have regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a) as cited above.  Therefore, the Board finds the September 2011 opinion to be inadequate and a remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, following this examination, a February 2012 interim in-home assessment, part of the VA Caregiver Program, was conducted.  It was noted that the Veteran fell at home, resulting in a scrape to the right knee.  The Board notes that the most recent medical evidence of record, this February 2012 record, is now over two years old and suggests his medical condition may have increased in severity since the September 2011 A&A examination.  Consequently, the Board concludes that new a VA medical examination is necessary.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

On remand, any additional VA or private treatment records in existence should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA and private treatment records should be obtained and added to the claims folder or to the Veteran's electronic file in Virtual VA/VBMS.
 
2.  The Veteran should be scheduled for a VA examination by an examiner qualified to determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's service-connected disabilities cause him to be in need of the regular A&A of another person due to any of the following: inability to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; inability to feed himself through the loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or, physical or mental incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a). 

The examiner must review the entire claims file, including the prior VA examinations and VA treatment records.  That such a review was conducted must be noted in the opinion.

A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim should be readjudicated.  Thereafter, if the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the issue on appeal should be returned to the Board for further appellate review.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



